Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
nation of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on nonprovisional application 16/131409 filed 09/14/2018. 
Allowable Subject Matter
Claims 1-20 are allowed over the prior arts. 
Claim 1 recites a playback device comprising: 
one or more processors; 
at least one microphone; 
a non-transitory computer-readable medium; 
a first wake-word engine configured to receive as input sound data based on sound detected by the at least one microphone, wherein the first wake-word engine is configured according to a first sensitivity level for false positives of one or more wake words; 
a second wake-word engine configured to receive as input audio content that is to be played back by the playback device, wherein the second wake-word engine is configured according to a second sensitivity level for the false positives of the one or more wake words that is more sensitive than the first sensitivity level; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the one or more processors such that the playback device is configured to: 
identify in the audio content, via the second wake-word engine, a false positive for a particular wake word for the first wake-word engine; 
based on identifying the false positive for the particular wake word, (i) reduce the first sensitivity level of the first wake-word engine for a predetermined amount of time and (ii) cause a network microphone device having a third wake-word engine to reduce a third sensitivity level of the third wake-word engine for a particular amount of time; and 
while the first wake-word engine is configured according to the reduced first sensitivity level and the third wake-word engine is configured according to the reduced third sensitivity level, play back the audio content.
Claim 11 recites a non-transitory computer-readable medium, wherein the non-transitory computer- readable medium is provisioned with program instructions that, when executed by one or more processors, cause a playback device to: 
identify in audio content, via a second wake-word engine that is configured to receive as input the audio content for playback by the playback device, a false positive for a particular wake word for a first wake-word engine that is configured to receive as input sound data based on sound detected by at least one microphone of the playback device, wherein: 
the first wake-word engine is configured according to a first sensitivity level for false positives of one or more wake words; and 
the second wake-word engine is configured according to a second sensitivity level for the false positives of the one or more wake words that is more sensitive than the first sensitivity level; 
based on identifying the false positive for the particular wake word, (i) reduce the first sensitivity level of the first wake-word engine for a predetermined amount of time and (ii) cause a network microphone device having a third wake-word engine to reduce a third sensitivity level of the third wake-word engine for a particular amount of time; and 
4while the first wake-word engine is configured according to the reduced first sensitivity level and the third wake-word engine is configured according to the reduced third sensitivity level, play back the audio content. 
Claim 19 recites a method corresponding to claim 11. Claim 19 recites 
According to the specification, a wake-word engine may include a sensitivity level setting that is modifiable. The sensitivity level may define a degree of similarity between a word identified in the detected sound stream S.sub.DS and the wake-word engine 570's one or more particular wake words that is considered to be a match (i.e., that triggers the NMD 503 to invoke the corresponding VAS). In other words, the sensitivity level defines how closely, as one example, the spectral characteristics in the detected sound stream S.sub.DS must match the spectral characteristics of the engine's one or more wake words to be a wake-word trigger. US 2021/0193145 A1 at ¶128.
Further, a sensitivity level may take a variety of forms. In example implementations, a sensitivity level takes the form of a confidence threshold that defines a minimum confidence (i.e., probability) level for a wake-word engine that serves as a dividing line between triggering or not triggering a wake-word event when the wake-word engine is analyzing detected sound for its particular wake word. In this regard, a higher sensitivity level corresponds to a lower confidence threshold (and more false positives), whereas a lower sensitivity level corresponds to a higher confidence threshold (and fewer false positives). For example, lowering a wake-word engine's confidence threshold configures it to trigger a wake-word event when it identifies words that have a lower likelihood that they are the actual particular wake word, whereas raising the confidence threshold configures the engine to trigger a wake-word event when it identifies words that have a higher likelihood that they are the actual particular wake word. Other examples of sensitivity levels are also possible. US 2021/0193145 A1 at ¶130. 
Most relevant prior art of record are as follows:
Sun et al. (US 2016/0171976 A1) teaches a base device corresponding to a voice wakeup detecting device (Abstract) identifying in an audio stream, via a second wake-word engine of a playback device, a false wake word for a first wake-word engine that is configured to receive as input sound data based on sound detected by at least one microphone of the playback device (¶34 and ¶36, front end detecting circuit 210 judges whether voice signal Sa contains the voice of subword “Hi” in a first detection phase and speech recognition processor 220 judges whether voice signal Sa is the voice of keyword “Hi-Patent” in a second detection phase after the first detection phase), wherein the first wake-word engine is configured according to a first sensitivity level for false positives of a particular wake word (¶46-47, speech recognition processor 320 judges whether voice signal Sa is the voice of keyword “Hi-Patent”), and wherein the second wake-word engine is configured according to a second sensitivity level for false positives of the particular wake word that is more sensitive than the first sensitivity level (¶41 and ¶45, front end detecting circuit has to judge whether voice signal Sa corresponding to “Hi-Patent” contains subword “Hi”).
Further, Sun discloses based on identifying the false wake word, deactivate the first wake-word engine (¶48, otherwise where Sa is not the voice of keyword “Hi-Patent” , return to first detection phase where front end detecting circuit remains enabled while the speech recognition processor is disabled).
Most relevant secondary art Srivivasan et al. (US 2018/0061396 A1) teaches a keyword detection system (Fig 1 and ¶16) comprising a smart microphone operable to detect voice signals and generate a voice activity detection signal to wake up processor 150 (i.e., first wakeword engine) to detect one or more pre-determined keywords or key phrases in the acoustic signal (¶16 and ¶33) by comparing word / phrases in the acoustic signal with pre-stored list of keywords or key phrases (¶16 and ¶39).
Upon detection of one or more keywords or key phrase, smart microphone 110 / first wakeword engine initiates wakeup of host device 120 and start sending captured acoustic signals to the host device 120 (¶17). The host device’s host DSP 170 (i.e., second wakeword engine) may continuously perform keyword detection in the obtained acoustic signal and may send a signal to the host processor 180 to wake up to start full operations of the host device 120 (¶20 and ¶35).
In situations where it is advantageous to loosen criterion for keyword detection within a short interval (¶41)when user utters a keyword to wake up a device and then repeats the keyword one more time (¶42), during the first utterance of the keyword, confidence score may be lower than detection threshold by a discrepancy (¶42). If the discrepancy does not exceed a pre-determined first value set to a value in the range of 10% to 25% of the threshold in order to prevent false alarms, the threshold may be lowered by a second value for a short time interval of 0.5 to 5 seconds (¶43). When the time interval is complete, the detection threshold may be set back to the original value (¶43).
Furthermore, Doyle (US 7103542 B2) discloses a server providing voice recognition services to voice communication device 110 (Col 7, Rows 5-9 and see Col 8, Rows 10-20, voice recognition gateway 100 receives user utterance, recognizes the utterance as a voice command, and convert the command into an electronic request) wherein the server logs information about user utterances to determine the types and sources of any errors to improve overall efficiency of the system by implementing solutions to resolve the detected errors (Fig. 1 and see Col 9, Rows4-6, application software 222 fully implemented on voice recognition gateway 100; Col 11, Rows 20-25, application software 222 access information about user utterances processed by the voice recognition gateway 222 to determine types and sources of any errors and to implement solutions). 
In particular, the server may determine from the logs (Col 17, Rows 58-60, the system analyzes the logged entries to determine if the confidence threshold is the source of any errors) that sensitivity / confidence threshold can result in various types of errors (Col 17, Rows 45-57, IGFA stands for In Grammar False Accept error and OGFS stands for Out of Grammar False Accept due to low confidence threshold lowers voice recognition system’s requirement for a close acoustic match while high confidence threshold can result in IGFR or In Grammar False Reject) and adjusts the confidence threshold to improve recognition accuracy (Col 18, Rows 1-12).
For example, the system analyzes logged entries to determine if sensitivity threshold is the source of an error (Col 18, Rows 52-54) by determining whether the recorded entries include a lot of noise (Col 18, Rows 55-56). If so, the system lowers the sensitivity threshold (Col 18, Rows 55-57). On the other hand, if the system logs indicate that many user utterances were not properly recognized due to insufficient system sensitivity, then system increases the voice recognition system’s sensitivity so that a user utterance is more readily accepted as input (Col 18, Rows 60-65).
The prior arts of record, alone or in combination, failed to reach or render obvious the combination of limitations set forth in claims 1, 11, and 19. 
For these reasons, Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/03/2022